DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are no longer objected to in view of the amendments to the Drawings and Specification filed 11 February 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the dental denture design software" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim as no software had previously been recited.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 10 is no longer rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph as claim 10 is cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woldegergis (US 2018/0110599).
As to claim 4, Woldegergis teaches a method of manufacturing dentures ([0003]: “The invention thus relates to the production and preparation of prefabricated prosthetic teeth for further processing for partial and total synthetic dentures.”), the method comprising: manufacturing a tray cap jig (clamping unit 6 and inserts 38 are together considered the tray cap jig) having a rectangular parallelepiped shape (clamping unit 6 is shown as a rectangular parallelepiped shape in Fig 6) or the same shape as teeth arrangement in an oral cavity (single-part clamping unit 56 is shown in Fig 8 in the same arrangement as in an oral cavity) by using a 3D printer ([0014]: “The clamping unit and the holding means can be produced using the 3D printing method.”), the tray cap jig having a plurality of false teeth holes in a middle (inserts 38 are shown at least at Fig 6 to have four holes for teeth 2); inserting a plurality of false teeth into the plurality of false teeth holes in the tray cap jig (as shown in Fig 6, four teeth 2 are inserted into four holes in camping inserts 38); and cutting each of roots of the plurality of false teeth to a depth set by the dental denture design software after inserting the plurality of false teeth into the plurality of false teeth holes in the tray cap jig ([0122]: “FIG. 8 shows a schematic perspective view onto a further device according to the invention, in which the prosthetic teeth 2 are processed on the basal side 14 with a computer-controlled mill 60.” Examiner notes the computer-controlled mill 60 is useful for cutting depths, widths, and lengths of the prosthetic teeth 2 according to its computer programming.) wherein the plurality of false teeth are inserted into the plurality of false teeth holes (as shown in Fig 6, four teeth 2 are inserted into four holes in the insert 38) to expose roots of the plurality of false teeth (Figs 3 and 8 show the basal side of the tooth is exposed. [0123]: “The prosthetic teeth 2 can as a result be shorted on the basal sides 14 in a fully automated manner.” Examiner finds “basal” to refer to the tooth root.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Woldegergis in view of Hagenbuch et al. (US 2015/0313693).
As to claim 6, Woldegergis teaches the method of claim 4, but does not teach: forming undercuts in on ends of the exposed roots of the plurality of false teeth, the undercuts being a recessed portion extending from an end of the exposed roots toward a body of the plurality of false teeth. Rather, Woldegergis teaches [0036]: “Additionally, it can be provided that the recesses are of such a depth that they extend up to a maximum of the beginning of the undercut zones of the prosthetic teeth.” Yet is it unclear whether the undercuts referred to by Woldegergis meet the claimed structure. However, in the field of false teeth processing for connection to dentures, it was well known at the time the invention was effectively filed to provide for undercuts as claimed. Hagenbuch teaches teeth processed to have undercuts as a recessed portion extending from an end of the exposed roots toward a body of the plurality of false teeth as illustrated in Figs 1 and 2. Hagenbuch teaches the ribs 30 and 32 and the undercuts they create aid in the retention of the tooth by basal depression during molding. See [0011-0012]. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the forming of undercuts as by Hagenbuch in the teeth of Woldegergis. Such a person would have been motivated to do so, with a reasonable expectation of success, for the purpose of achieving the benefits described by Hagenbuch, such as improved retention during molding. See also MPEP 2143 I D which describes the prima facie obviousness of applying a known technique to a known method ready for improvement to yield predictable results.
As to claim 7, Woldegergis in view of Hagenbuch teaches the method of claim 6, wherein the tray cap jig (Woldegergis clamping unit 6. See Fig. 6) includes a separation membrane (synthetic inserts 38) provided between each of the plurality of false teeth (the synthetic inserts 38 extend between each tooth as shown in Fig. 6).
As to claim 8, Woldegergis in view of Hagenbuch teaches the method of claim 6, further comprising: inserting the each of roots of the plurality of false teeth which is cut into a gum structure so as to be embedded therein (Woldegergis [0092]: “Following processing of the prosthetic teeth 2, these can be simply removed from the negative form 1 by releasing the clamping unit 6 from the negative form 1, in other words, by removing the screws 10, and glued into a prosthetic base (not shown) for producing a dental prosthesis.”).
As to claim 9, Woldegergis in view of Hagenbuch teaches the method of claim 8, wherein the gum structure is processed by milling or 3D printing and the gum structure includes a false teeth groove in which the processed false teeth are embedded (Woldegergis [0005] teaches the dental prosthesis are produced by CAD-CAM method.).
Response to Arguments
Applicant's arguments filed 11 February 2022 have been fully considered but they are not persuasive.
Applicant argues on page 3:
…it is respectfully submitted that WOLDEGERGIS does not teach "wherein the plurality of false teeth are inserted into the plurality of false teeth holes to expose roots of the plurality of false teeth." According to a paragraph [0112], the basal sides 14 of the prosthetic teeth 2 are exposed with this arrangement. The basal sides 14 of the prosthetic teeth 2 in WOLDEGERGIS are not roots 31 but are end parts 33 in the subject application.
In response to Applicant’s argument that Woldegergis doesn’t teach a plurality of holes in the jig, Examiner acknowledges the clamping unit 6 by itself had previously been considered the jig. However, the claim limitations are reasonably broadly interpreted to read on the clamping unit 6 and the inserts 38. Examiner asserts that inserts 38 have a plurality of holes into which prosthetic teeth are inserted. This is illustrated as four holes and four teeth in Fig 6.
In response to Applicant’s argument that Woldegegris doesn’t teach the roots of the prosthetic teeth are exposed while in the jig, Examiner is not convinced. A person having ordinary skill in the dental field at the time the invention was effectively filed would have understood that “basal” side 14 is otherwise known as the root side of a tooth. Moreover, as shown in Woldegergis Fig 1, the basal side 14 is opposed to the coronal side 12. Examiner further asserts such an artisan would have recognized the “coronal” side of a tooth to be opposite that of the tooth root side.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        25 February 2022